Citation Nr: 1224313	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral legs as secondary to the service-connected residuals of a back injury with degenerative changes, spinal stenosis, and right L5 radiculopathy disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1977.
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a bilateral lower extremity peripheral neuropathy disorder that is due to her service-connected lumbar spine disability.  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The record shows a history of chronic pain with tingling and numbness of the bilateral legs, namely the thighs, that radiates to the Veteran's feet.  These complaints were noted at the time of treatment and examination for the service-connected lumbar spine disability.  Most recently, during a May 2008 VA spine examination, the Veteran complained of pain in her lumbosacral spine that radiated to her left thigh; however, the examiner failed to address whether there was a current diagnosis associated with her subjective complaints.  Significantly, a March 2008 VA outpatient treatment record contains a notation of  "peripheral neuropathy? " At the time, however, the Veteran was seeking treatment for her non service-connected diabetes mellitus type II condition.   

Given the above, the Veteran must be afforded a VA neurological examination to assess whether she has a current bilateral lower extremity neurological deficit, and if so, whether such deficit is attributable to her service-connected lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Finally, the most recent outpatient treatment record is dated in March 2008; however, in a May 2008 statement, the Veteran indicated that the VA Medical Center (VAMC) Leavenworth, Kansas was the only place that she was currently being treated for her disabilities.  VA must obtain any VAMC records from March 2008 to the present.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the VAMC at Leavenworth, Kansas.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  Thereafter, schedule the Veteran for a VA neurological examination to determine the current nature and etiology of any peripheral neuropathy disorder(s) of the Veteran's lower extremities.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner must conduct a thorough examination and provide diagnoses for any pathology found.  The examiner must review all pertinent records associated with the claims file, particularly post-service treatment records.

Based on examination findings and review of the record,
the examiner must answer the following questions:

(a)  Does the Veteran have a current right and/or left lower extremity peripheral neuropathy disorder? 

(b)  If the answer to (a) is yes, is it at least as likely as not that any currently diagnosed lower extremity peripheral neuropathy disorder is caused or aggravated (worsened) by the Veteran's service-connected lumbar spine disability, or her non service-connected diabetes mellitus type II condition, or some other condition?

In answering this question, the examiner must consider the Veteran's history of chronic pain with tingling and numbness of the bilateral legs, namely the thighs, that radiates to the Veteran's feet.

 If the Veteran's lower extremity peripheral neuropathy disorder(s) was aggravated by the service-connected lumbar spine disability, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the lower extremity peripheral neuropathy disorder(s) before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 
3.  Upon completion of the above development, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, she and her representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


